 1
                               UNITED STATES DISTRICT COURT
 2
                                       DISTRICT OF NEVADA
 3

 4   TERRELL YOUNG,                                 Case No. 3:17-cv-00118-HDM-CLB
 5                               Petitioner,
               v.                                               ORDER
 6
     BACA, et al.,
 7
                                Respondents.
 8

 9             This counseled habeas petition pursuant to 28 U.S.C. § 2254

10   comes before the court for consideration of the surviving claim of

11   petitioner Terrell Young’s (“Young”) second amended petition. (ECF

12   No. 32). Respondents have answered (ECF No. 73), and Young has

13   replied (ECF No. 76).

14             In addition, Young has filed a motion for evidentiary hearing

15   to    develop       his   claim    of   equitable   tolling.   (ECF   No.   77).

16   Respondents have opposed (ECF No. 78), and Young has replied (ECF

17   No. 82).

18        I.        Factual and Procedural Background

19             Young challenges his 2006 state court judgment of conviction,

20   following a jury trial at which he represented himself, of four

21   counts of murder in the first degree with use of a deadly weapon

22   and ten other associated counts, including kidnapping, burglary,

23   robbery, and conspiracy to commit murder. (Ex. 287). 1

24

25
     1 The court cites primarily to respondents’ set of exhibits, which are
26   located at ECF Nos. 45-56, 69 and 70. ECF No. 69 is a corrected image
     of Exhibit 273. The court cites to these documents by exhibit number.
27   The transcripts of Young’s interviews with investigators on September
     2, 1998, were filed by respondents separately at ECF No. 80. The court
28   refers to these documents by their docket number.

                                                1
 1        On August 14, 1998, Matt Mowen, Tracey Gorringe, Jeff Biddle,

 2   and Peter Talamantez were found murdered in a home on Terra Linda

 3   Avenue in Las Vegas, Nevada. Donte Johnson, Sikia Smith, and Young

 4   were investigated as suspects.

 5        On September 2, 1998, Young was arrested and questioned. After

 6   several hours of questioning, Young confessed to participating in

 7   the quadruple murders.

 8        Young was charged with fourteen counts, including four counts

 9   of first degree murder with use of a deadly weapon, four counts of

10   first degree kidnapping with use of a deadly weapon, four counts

11   of robbery with use of a deadly weapon, one count of conspiracy to

12   commit robbery and/or kidnapping and/or murder, and one count of

13   burglary while in possession of a firearm. (Ex. 7).

14        Young was convicted on all counts in 1999. (Ex. 72). His

15   conviction, however, was reversed by the Nevada Supreme Court in

16   2004, on the grounds that the trial court had abused its discretion

17   in refusing to grant Young’s motion to dismiss counsel and appoint

18   new counsel. The case was remanded for a new trial. (Ex. 149).

19        Before the second trial commenced, Young moved to represent

20   himself. (Ex. 163). The trial court held a hearing, canvassed

21   Young, and then granted his request. (Ex. 166). Standby counsel

22   was appointed. (Ex. 184).

23        Among several other motions filed by Young in proper person

24   was a motion to suppress his confession. (Exs. 176 & 198). The

25   court conducted an evidentiary hearing. (Exs. 253-55). Testimony

26   and evidence at the hearing established the following.

27        On September 2, 1998, Sergeant Hefner spotted Young walking

28   in front of the police station. Hefner, Detective Thowsen and


                                      2
 1   Detective Buczek approached Young as he stood at a bus stop. As

 2   they asked Young to identify himself and reached out to detain

 3   him, Young began to run. A scuffle ensued, involving all three

 4   officers and Young, which spilled at one point into the busy

 5   street. The officers were eventually able to restrain Young and

 6   handcuff him to the bench. Young was then brought into the station

 7   and placed in an interview room. (Ex. 255 (49-51)).

 8        In the interview room, Detective Buczek read Young his Miranda

 9   rights and, at 11:50 a.m., Young signed a card acknowledging he

10   understood those rights. (Ex. 225 (Tr. 51-54)). Buczek advised

11   Young that by signing the card, Young was acknowledging that the

12   card was read to him. (Ex. 255 (Tr. 68-71)).

13        From 12:22 p.m. to 12:53 p.m., a recorded interview took

14   place. (ECF NO. 80-1). During the interview, conducted by Buczek

15   and at which Thowsen was present, Young denied any involvement in

16   the murders. (Id. at 14-15, 20). 2

17        Shortly after, Detectives Hardy, Chandler and, at times,

18   Thowsen,   questioned   Young   about   an   unrelated   murder.   Some

19   questions touched on the quadruple murders, as well. They spoke

20   unrecorded for less than an hour, then at 2 p.m., the recorder was

21   turned on. (Ex. 254 (Tr. 24-25); ECF No. 80-2). Young was asked if

22   he remembered being advised of his Miranda rights by Detective

23   Thowsen. Young acknowledged he had been advised of his rights but

24

25
     2 There has been no assertion in these proceedings that the transcripts
26   do not accurately reflect the content of the recorded interviews. The
     trial court and Young’s attorney in his first trial both listened to the
27   recordings and concluded the transcripts were faithful transcriptions
     of the audible portions of the recordings. (Ex. 255 (Tr. 30-31); Ex.
28   266).

                                        3
 1   indicated it was Buczek who had advised him. (ECF No. 80-2 at 3;

 2   Ex. 254 (Tr. 26)).

 3         In the recorded second interview, Young continued to deny any

 4   involvement in the quadruple murders. (See, e.g., ECF No. 80-2 at

 5   68-69).      The interview ended when Young requested that the tape be

 6   turned off so he could discuss with the detectives what kind of

 7   deal he could get if he told them the full truth. (ECF No. 80-2 at

 8   160-61; Ex. 254 (Tr. 29-30)). In total, the second interview, on

 9   and off tape, was less than four hours. (Id. at 31).

10         Young was then transported to Clark County Detention Center.

11   While the booking paperwork was being completed, Young told an

12   officer that he wanted to speak with Thowsen. (Ex. 275 (Tr. 37-

13   38)). At 6:30 p.m., Young met with Thowsen and signed a consent to

14   submit to a Buccal swab, and the swab test was administered. (Ex.

15   253   (Tr.    42-43)).   Thowsen   and       Young   then   had   an   unrecorded

16   conversation, which likely began at around 6:40 p.m. (Id. at 43-

17   44). Thowsen reminded Young that he had been advised of his rights

18   and asked if Young understood they still applied, and Young said

19   he did. (Id. at 48-49, 53-54).

20         At 7:55 p.m., the recorded interview began. (ECF No. 80-3).

21   At the beginning of the interview, Young acknowledged that he had

22   asked to speak with Thowsen because he wanted to tell the truth

23   about what happened, and that he understood his rights still

24   applied. Young then provided details about the murders and admitted

25   to his involvement. Toward the end of the interview, Young said he

26   was telling the truth because “the other guy said I was going to

27   die” and that made him think about his girlfriend and her baby and

28


                                              4
 1   the victims’ families. (ECF No. 80-3 at 51-52). 3 The interview

 2   ended at 8:45 p.m. (Id.)

 3           Thowsen testified that during the third conversation, the

 4   tape recorder was never turned off except to switch the tapes from

 5   Side A to Side B or insert another tape. (Id. at 37-38). During

 6   Young’s first trial, an expert had evaluated the tapes and found

 7   that no alterations had been made nor had the tapes been tampered

 8   with.    (Ex. 253 (Tr. 35-36); Ex. 255 (Tr. 31-34)).

 9           The   detectives   who   testified   at   the   evidentiary   hearing

10   agreed that there were conversations with Young that were not

11   recorded on that day. However, they asserted that at no time, on

12   or off recording, did Young invoke his rights, and he was never

13   promised anything to make a statement. (Ex. 253 (Tr. 32-34); Ex.

14   254 (Tr. 28-30)); Ex. 255 (Tr. 55-56, 61-62)). In response to a

15   question by Young, Thowsen denied specifically that the first

16   interview ended because Young invoked his rights. (Ex. 253 (Tr.

17   123-24)). Thowsen denied coaching Young as to what to say or that

18   he should sound remorseful when doing so. (Ex. 253 (Tr. 71-74)).

19   Thowsen also denied that he or anyone else told Young he was going

20   to die or they were going to kill him. (Id. at 79-80).

21           Young waived his privilege against self-incrimination and

22   testified. Before he did so, the court asked Young to discuss his

23   decision with standby counsel (Ex. 255 (Tr. 98-99)). The State

24   advised standby counsel that at least one subject of Young’s

25   potential testimony would open the door to questions about his

26   involvement in the crime. (Id. at 99-100). Following Young and

27   counsel’s discussion, counsel told the court that he had advised

28   3   Citation is to original page of document.

                                           5
 1   Young “until [he] was blue in the face … not to take the stand.

 2   That the only way he could go up there was with me wrapped around

 3   his ankle, kicking and screaming.” (Id. at 100). The court advised

 4   Young    that   if   he    testified,   he     would    be   subject    to    cross-

 5   examination and would have to answer the State’s questions if they

 6   were appropriate and legal. (Id. at 101). Young elected to testify.

 7           According to Young, upon his arrest he was beaten up by five

 8   or six detectives, and once in the interview room, his rights were

 9   not properly explained to him, he was told he had to sign the card,

10   and he was told he had to talk because he was being investigated

11   for murder. (Ex. 255 (Tr. 103-05)). Young asserted that he told

12   the detectives that he did not want to talk, and that he wanted

13   counsel,    several       times,   including    at     the   end   of   the    first

14   interview, but that the detectives ignored him. (Id. at 105-06,

15   110). Young asserted that while the tapes were being turned over,

16   Buczek told him he was going to die, that he was going to get the

17   death penalty, and that this coerced him into confessing. (Id. at

18   107). Young testified that before his third interview was recorded,

19   the detectives implied he would get a ten-year sentence, and they

20   told him how to sound, what to say and what not to say. (Id. at

21   111).

22           On cross-examination, Young refused to answer the State’s

23   questions about whether he was in the Terra Linda house at the

24   time of the murders and how he came to know the details of the

25   murders that he provided in his confession. The court held the

26   questions were relevant and proper and directed Young several times

27   to answer or explain why he would not do so. When Young still

28   refused to answer, the State moved to strike his testimony.                      The


                                             6
 1   court explained to Young that the State was moving to strike his

 2   testimony in its entirety because he refused to answer the State’s

 3   questions and gave Young an opportunity to be heard. The court

 4   then struck Young’s testimony in its entirety. (Ex. 255 (Tr. 140-

 5   60)).

 6           The trial court denied the motion to suppress, finding there

 7   was no evidence to support Young’s version of events and that Young

 8   waived his Miranda rights and voluntarily provided his statements

 9   to the detectives. (Ex. 266).

10           Trial thereafter commenced. At trial, the following relevant

11   evidence was presented.

12           On the night of August 13, 1998, Justin Perkins was at the

13   Terra Linda house until about 9 p.m. (Ex. 273 (Tr. 62, 65-67)). A

14   VCR and a PlayStation were in the house at the time. (Id. at 66-

15   67).

16           Nick Delucia lived next door to the Terra Linda home. (Id. at

17   78; 81-82). When he left for work around 1:30 a.m. on August 14,

18   1998, he observed two people in the front yard of the Terra Linda

19   home; one of them had a hose and was watering the front yard. (Id.

20   at 80).

21           Perkins returned to the house the next day around 6 p.m.   (Id.

22   at 68). He found the front gate open and the door slightly ajar;

23   he also noticed that one of the cars belonging to the house was

24   parked in an unusual spot. (Id. at 69). Perkins walked through the

25   front door to find Jeff Biddle face down on the floor with his

26   hands duct-taped behind him. Blood was all around. (Id. at 73).

27   He then saw Tracey Gorringe and Matt Mowen, also duct-taped and

28


                                        7
 1   bloody. He then ran out the door and asked a neighbor to call 911.

 2   (Id. at 73-74).

 3          Shortly after, the authorities arrived at the home to find it

 4   ransacked. (Ex. 273 (Tr. 104, 114-15, 149-65)). The bodies of

 5   Biddle, Gorringe, and Mowen were found in the living room, and the

 6   body of Talamantez was found in the dining room. (Id. at 155).

 7   Several empty or mostly empty wallets were located. (Id. at 161).

 8   A large number of coins was also found but no larger currency.

 9   (Id. at 162). Prints on a box of Black and Mild cigars, which

10   Johnson was known to smoke, and DNA on cigarette butts recovered

11   from the scene, matched Johnson. (Ex. 273 (Tr. 143, 189-90); Ex.

12   276 (Tr. 39-40)). Young’s DNA was not recovered from the scene.

13   (Ex. 276 (Tr. 40)).

14          Ace Hart testified that until July 1998, he was living with

15   two other people in a house on Everman Drive. (Ex. 273 (Tr. 118-

16   19)). Just before Hart moved out, Johnson, Young, and Johnson’s

17   girlfriend began staying at the home in the master bedroom, and

18   they continued to do so after Hart moved out. (Id. at 120-25, 143-

19   44). When they moved into the home, the trio brought with them a

20   duffel bag. (Id. at 143-44). Hart testified that Young and Johnson

21   were best friends and were always together. (Id. at 125).

22          Hart testified that he was at the Everman house one day in

23   late July or early August, when Mowen came over and bragged about

24   how he had recently made $10,000. (Id. at 126-28). Young and

25   Johnson were both there when he made the statement. (Id. at 126-

26   28).

27          On August 15, 1998, Hart went to the Everman house to retrieve

28   some belongings. (Id. at 129). There, he saw Young, Johnson and


                                       8
 1   Johnson’s girlfriend watching the news. On the news was coverage

 2   of the killings at the Terra Linda house. (Id. at 130). Johnson

 3   and Young together told Hart they had committed the crime and

 4   explained how they did it. They said they went to the house with

 5   the intent to rob Mowen. When they arrived, Mowen was outside

 6   watering the yard. Young and Johnson told Hart that they forced

 7   Mowen inside. Another of the victims was inside the house when

 8   Young and Johnson took Mowen in the house. Then another person

 9   arrived in his vehicle later and was forced inside by Johnson.4

10   Then, they said, a “Mexican kid” came to the house. Young and

11   Johnson said the “Mexican kid” was “talking shit” so Young and

12   Johnson took him in a back room and shot him. Young then said that,

13   because “three other guys” -- Mowen, Biddle, and Gorringe5 -- were

14   in the house and had witnessed the murder, they had to kill them,

15   too. Hart testified that throughout the conversation, Young’s

16   demeanor was calm and matter-of-fact. Young and Johnson said they

17   obtained only about $200 but that they also took a Nintendo, a

18   VCR, and a pager. (Id. at 131-37). After the crime, Hart noticed

19   that there was a VCR and a PlayStation in the Everman house, which

20   had not been there previously. (Id. at 137, 141-42).

21        LaShawnya Wright testified that in August 1998, she was living

22   with Sikia Smith. (Id. at 168). Over that summer, she saw Smith,

23   Young, and Johnson together on a few occasions. (Id. at 170). Young

24   and Johnson were “homeboys.” (Id. at 174).

25
     4 Hart did not know which victim was already in the house and which
26   arrived a short time later.

27   5 Hart did not identify the “other three” by name, but the evidence in
     the record establishes that the “other three” were Mowen, Biddle, and
28   Gorringe.

                                       9
 1           On August 13, 1998, Wright was at the apartment with Smith

 2   most of the day. (Id. at 172). Smith left about 10:30 or 11 p.m.

 3   with Young and Johnson. (Id. at 172-73). He did not return home

 4   until 1 p.m. the next day. When he did, he was carrying a VCR and

 5   a Nintendo.     (Id. at 174-75). Young and Johnson showed up about 10

 6   minutes later. (Id. at 175). When Wright asked Smith where he had

 7   been, he wouldn’t tell her. (Id. at 176-77). He was acting a little

 8   shaky and nervous. (Id. at 177). Johnson gave Smith $20 for the

 9   VCR. (Id. at 177-78). Young then asked Smith if he could have the

10   Nintendo. (Id. at 178-79).

11           Three or four days later, Wright was at the Desert Hills Motel

12   with Smith and a few other persons, including Young. (Id. at 179-

13   80). Wright heard Young talking with other people, including Smith,

14   about his and Johnson’s involvement in the murders. (Id. at 180-

15   82).

16           Young’s former girlfriend, Elizabeth Nevarez, also testified.

17   During the summer of 1998, while she and Young were together,

18   Nevarez kept a calendar. The calendar reflected that Nevarez saw

19   Young on August 13, 1998, and August 14, 1998, and that Young was

20   in California from August 22, 1998, to August 30, 1998. (Ex. 275

21   (Tr. 107-14)). At some point before Young’s arrest, Nevarez and

22   Young    were   watching   the   news   and   saw   that   Johnson   had   been

23   arrested; in response to this, Young said he had to go. (Id. at

24   115). After his arrest, Young told Nevarez that he had participated

25   in the murders by tying up the victims and acting as the lookout.

26   (Id.) He told her his only intention that night was to rob, not to

27   kill. (Id. at 117).

28


                                             10
 1        On August 17, 1998, two people who identified themselves as

 2   Donte Fletch and Red, which was Young’s alias, were pulled over

 3   for speeding. During the stop, they both fled and escaped. (Ex.

 4   273 (Tr. 191-98)). The officer who pulled them over searched the

 5   car and found under the passenger seat a loaded sawed off 30

 6   carbine rifle. (Id. at 199-20). A few days later, the officer

 7   learned that the two men he had pulled over were Johnson and Young.

 8   (Id. at 201-02).

 9        The Everman house, where Young was staying, was searched.

10   There, authorities found a VCR which they believed belonged to

11   Mowen, a PlayStation, a duffel bag with a roll of duct tape on

12   top, jeans on which was Gorringe’s and Johnson’s blood, and a

13   Rueger .22 caliber semi automatic rifle. (Ex. 275 (Tr. 75-80, 99);

14   (Ex. 276 (Tr. 36-37); Ex. 273 (Tr. 143-44)). A pager was also

15   recovered, buried in the backyard. (Ex. 275 (Tr. 81-82); Ex. 273

16   (Tr. at 138-39)). Pants and shoes believed to belong to Young were

17   also found in the Everman house. (Ex. 281 (Tr. 123)). The murder

18   weapon was never recovered. (Ex. 281 (Tr. 140)).

19        The jury found Young guilty of all fourteen counts. (Ex. 287).

20   Young was sentenced on each of the four murder counts to a term of

21   life with the possibility of parole after twenty years, plus a

22   consecutive term of life with the possibility of parole after

23   twenty years, on each of the kidnapping counts to a term of life

24   without the possibility of parole, plus a consecutive term of life

25   without the possibility of parole, on each of the four robbery

26   counts to a term of 180 months with the possibility of parole after

27   forty months, plus a consecutive term of 180 months with the

28   possibility of parole after forty months, on the conspiracy count


                                     11
 1   to a term of 120 months with the possibility of parole after 24

 2   months, and on the burglary count to a term of 180 months with the

 3   possibility of parole after forty months, all terms consecutive.

 4   Judgment of conviction was entered on August 3, 2006. (Ex. 310).

 5   Young did not file a direct appeal.

 6        On December 12, 2006, Young filed a state postconviction

 7   petition, which was dismissed as unverified and not in compliance

 8   with the court’s form. (Exs. 318 & 325).       Before it was dismissed,

 9   Young filed a second petition on February 27, 2007. (Ex. 324).

10   That petition was denied on December 3, 2007, on the grounds that

11   the claims could have been raised on direct appeal. (Ex. 336).

12   Young did not appeal either order.

13        In August 2008, Young filed a “motion to appoint counsel to

14   my direct appeal.” (Ex. 338). The motion was granted on November

15   9, 2008, and Lisa Rasmussen was appointed “for the purpose of

16   filing either a direct appeal or a petition for post-conviction

17   relief, whichever she deems appropriate under the circumstances.”

18   (Ex. 341).

19        Then, in March 2014, Young filed a motion for appointment of

20   new counsel. (Ex. 343). The court denied the motion. (Ex. 346).

21   Although Young attempted to appeal, the appeal was dismissed for

22   lack of jurisdiction. (Exs. 347 & 351).

23        Then,   on   September   22,   2015,   Young   filed   another   state

24   postconviction petition for habeas relief. (Pet. Ex. 52). Young

25   proceeded to file several amended petitions. (See Exs. 357, 358,

26   361, 366, 367, 370, 374, 376,6 396, 405, 407, 424, 425, 431, 440,

27
     6 Although large segments of Exhibit 376 are too dark to be read, this
28   is also true of the document on file with the Nevada Supreme Court, which

                                         12
 1   449, 458). 7 On appeal, the petitions were denied as untimely,

 2   successive, and due to laches. (Exs. 423, 427, 441, 461).

 3        On February 14, 2017, Young filed his original petition for

 4   federal habeas relief. (ECF No. 1-1 at 2).     He later filed a first

 5   amended petition. (ECF No. 7). Counsel was appointed and filed a

 6   second amended petition.     (ECF Nos. 20 & 32). Ground One of the

 7   second amended petition asserted that the trial court violated

 8   Young’s rights by denying the motion to suppress because he was

 9   not properly advised of his Miranda rights and his confession was

10   involuntary. (Id. at 8-17). Ground Two asserted that the trial

11   court violated Young’s rights by failing to consider that he could

12   not have waived his Miranda rights because he was incompetent to

13   do so. (Id. at 17-37).

14        Respondents moved to dismiss the second amended petition as

15   untimely, procedurally defaulted, and unexhausted in part. Young,

16   while admitting the petition was untimely on its face, asserted

17   entitlement to equitable tolling on the basis of mental impairment

18   and ineffective assistance of postconviction counsel. Young also

19   acknowledged that Ground One of the petition was procedurally

20   defaulted but asserted cause based on the same mental impairment.8

21

22
     this court ascertains by taking judicial notice of that court’s docket.
23   See    http://caseinfo.nvsupremecourt.us/public/caseView.do?csIID=37840
     (last accessed Oct. 3, 2019). The legibility does not impair the court’s
24   review of the document, however, as the obscured pages appear legibly
     elsewhere in the record.
25
     7 One of the petitions that appears on the record was stricken following
26   a motion by the State. (See Exs. 363, 389 & 397).
     8 Young also asserted cause for his default based on the ineffective
27   assistance of postconviction counsel under Martinez v. Ryan, 566 U.S. 1
     (2012), but the court held that Martinez could not save Ground One
28   because Ground One is a claim of substantive trial court error.

                                        13
 1          On October 15, 2019, this court entered an order finding the

 2   petition untimely on its face, Ground One procedurally defaulted,

 3   and Ground Two unexhausted. (ECF No. 66). Due to the complexity of

 4   Young’s   claim   of   mental   impairment   during   the   relevant   time

 5   periods, the court deferred a determination of whether Young was

 6   entitled to equitable tolling or could establish cause for the

 7   procedural default until after it had an opportunity to consider

 8   the merits of Young’s claims. The court directed Young to elect

 9   how he would like to proceed on what, at that time, was a mixed

10   petition.

11          On November 4, 2019, Young elected to abandon his unexhausted

12   claim. (ECF No. 67). The court then entered an order dismissing

13   Ground Two and directing respondents to file an answer. (ECF No.

14   68).

15          “Where it is clear that deciding the merits of a claim will

16   prove to be less complicated and time-consuming than adjudicating

17   the issue of procedural default, a court may exercise discretion

18   in its management of the case to reject the claims on their merits

19   and decline to engage in a lengthy and involved cause and prejudice

20   analysis.” Carter v. Chappell, 2013 WL 1120657, at *37 (S.D. Cal.

21   Mar. 18, 2013), aff'd sub nom. Carter v. Davis, 946 F.3d 489 (9th

22   Cir. 2019) (citing Lambrix v. Singletary, 520 U.S. 518, 525 (1997);

23   Franklin v. Johnson, 290 F.3d 1223, 1232 (9th Cir. 2002). The

24   procedural issues in this case involve a complex claim of mental

25   impairment. Therefore, the court now determines that a decision on

26   the merits of Young’s substantive claim is less complex than

27   determining whether Young is entitled to equitable tolling or can

28   establish cause for procedural default with respect to Ground One.


                                         14
 1     II.    Analysis

 2          In Ground One, Young asserts the trial court’s failure to

 3   suppress his confession was a violation of his Miranda rights and

 4   his right against self-incrimination and to due process. (ECF No.

 5   32 at 8). Young asserts that his confession was taken in violation

 6   of his Miranda rights and was involuntary.

 7          Respondents answer that the trial court’s finding that Young

 8   voluntarily waived his right to counsel and agreed to speak to

 9   detectives was not clearly erroneous. Moreover, respondents argue

10   that the evidence against Young was overwhelming, so any error was

11   harmless.

12          Young replies that his mental health limitations precluded

13   him from adequately developing the state court factual record on

14   this claim and, thus, the state court’s factual findings should

15   not be entitled to deference. He further argues that his confession

16   was strong evidence, so despite the other evidence of his guilt,

17   it cannot be said with confidence that the outcome of the trial

18   would have been the same even if the confession had not been

19   admitted.

20          Miranda v. Arizona, 384 U.S. 436 (1966) requires that before

21   a person can be subjected to custodial interrogation, they must be

22   notified that they have the right to remain silent and the right

23   to the presence of an attorney. Berghuis v. Thompkins, 560 U.S.

24   370,    380   (2010).   Interrogation    must   cease   once   a   defendant

25   unambiguously invokes his rights. Id. at 382-83.

26          A statement made during custodial interrogation is admissible

27   only where the defendant knowingly and voluntarily waived his

28   rights under Miranda. Id. at 381-82. A waiver must be “voluntary


                                         15
 1   in the sense that it was the product of a free and deliberate

 2   choice rather than intimidation, coercion, or deception, and made

 3   with a full awareness of both the nature of the right being

 4   abandoned and the consequences of the decision to abandon it.” Id.

 5   at 382-83 (internal quotation marks omitted).

 6        “A confession is involuntary if it is not “‘the product of a

 7   rational intellect and a free will.” Brown v. Horell, 644 F.3d

 8   969, 979 (9th Cir. 2011). Whether a confession or waiver is

 9   involuntary is judged under the “totality of the circumstances.”

10   Withrow v. Williams, 507 U.S. 680, 693 (1993). “The factors to be

11   considered include the degree of police coercion; the length,

12   location, and continuity of the interrogation; and the defendant’s

13   maturity, education, physical condition, mental health, and age.”

14   Brown, 644 F.3d at 979.

15        The admission of an involuntary confession at trial violates

16   a criminal defendant’s due process rights under the Fourteenth

17   Amendment. Lego v. Twomey, 404 U.S. 477, 483 (1972). That said, a

18   petitioner is entitled to relief only if the admission of the

19   confession caused him actual prejudice – that is, that it had a

20   “substantial and injurious effect” on the jury’s verdict. Brecht

21   v. Abrahamson, 507 U.S. 619, 637 (1993).

22        Young asserts that his rights were not properly explained to

23   him, he was forced to sign the Miranda card, and he was told that

24   he had to talk because he was being investigated for murder. He

25   asserts that “after several hours,” (ECF No. 32 at 10), the first

26   interview ended when he invoked his right to counsel. Young argues

27   that this doesn’t appear in any of the recordings because the side

28   of the tape on which he invoked his rights has been irretrievably


                                     16
 1   lost. Young asserts that before the second interview, a new set of

 2   detectives questioned him un-recorded for more than 30 minutes,

 3   and that during this period they badgered and threatened him to

 4   tell the truth. Then, at the second interview, another set of

 5   detectives interviewed him and Young asserts they did not remind

 6   him of his rights before doing so. Young asserts that at the end

 7   of the second interview, he invoked his right to counsel. At that

 8   point, he argues, it had been more than eight hours during which

 9   he had been badgered, threatened, and deprived of food and water.

10   Young admits that he asked to speak with detectives after being

11   transported to CCDC, but he asserts he was not readvised of his

12   rights before being interviewed again.          He asserts that he was

13   promised a lenient sentence if he cooperated, and it was this

14   promise, in combination with the earlier deprivations of food and

15   water, the length of the interrogations, his youth and the fact he

16   had never been in serious trouble before, his mental health issues,

17   and the violence of his arrest that caused him to confess. In all,

18   Young asserts he invoked his right to counsel at least twice, and

19   that the officers ignored his requests.

20          In denying Young’s motion to suppress, the trial court ruled

21   that there was no evidence to support Young’s contention that he

22   had invoked his right to remain silent or his right to counsel.

23   (Ex. 266 at 3). 9 The court held that that the evidence established

24   Young was advised of his Miranda rights and that, after he was

25   transported to CCDC, he asked to speak with the detectives. The

26   court further held that Young’s confession to detectives was made

27   after he had been reminded that his Miranda rights still applied

28   9   Citation is to original page of document.

                                         17
 1   and that Young confessed to the crime voluntarily in order to “tell

 2   the truth” and was not coerced or under duress. (Ex. 266).

 3        Under 28 U.S.C. § 2254(e)(1), state court factual findings

 4   are presumed to be correct unless rebutted by clear and convincing

 5   evidence.   The   petitioner    bears      the    burden    of    proving   by   a

 6   preponderance of the evidence that he is entitled to habeas relief.

 7   Cullen v. Pinholster, 563 U.S. 170, 181 (2011). Under § 2254(e)(2),

 8   the court shall not hold an evidentiary hearing on a claim

 9        “[i]f the applicant … failed to develop the factual basis
          of a claim in State court proceedings … unless the
10        applicant shows that -- (A) the claim relies on … (ii)
          a factual predicate that could not have been previously
11        discovered through the exercise of due diligence; and
          (B) the facts underlying the claim would be sufficient
12        to establish by clear and convincing evidence that but
          for constitutional error, no reasonable factfinder would
13        have found the applicant guilty of the underlying
          offense.
14
     The court “may not grant in this case an evidentiary hearing if
15
     [the petitioner] ‘has failed to develop the factual basis of a
16
     claim in State court proceedings.’” Bragg v. Galaza, 242 F.3d 1082,
17
     1089 (9th Cir.), opinion amended on denial of rehg, 253 F.3d 1150
18
     (9th Cir. 2001).
19
          To the extent that the state court’s factual findings are
20
     challenged, the “unreasonable determination of fact” clause of §
21
     2254(d)(2) controls on federal habeas review. E.g., Lambert v.
22
     Blodgett, 393 F.3d 943, 972 (9th Cir. 2004). This clause requires
23
     that the federal courts “must be particularly deferential” to state
24
     court factual determinations. Id. The governing standard is not
25
     satisfied by a showing merely that the state court finding was
26
     “clearly    erroneous.”   Id.    at        973.   Rather,        AEDPA   requires
27
     substantially more deference:
28


                                           18
            .... [I]n concluding that a state-court finding is
 1          unsupported by substantial evidence in the state-court
            record, it is not enough that we would reverse in similar
 2          circumstances if this were an appeal from a district
            court decision. Rather, we must be convinced that an
 3          appellate panel, applying the normal standards of
            appellate review, could not reasonably conclude that the
 4          finding is supported by the record.
 5
     Taylor v. Maddox, 366 F.3d 992, 1000 (9th Cir. 2004).
 6
            Following review of the record, including the transcripts of
 7
     the evidentiary hearing, the trial, and Young’s interviews, the
 8
     court concludes that the state courts’ factual findings were not
 9
     clearly erroneous. Young’s contention that he was not properly
10
     advised of his Miranda rights and/or that his confession was not
11
     voluntary is not supported by the record because that evidence was
12
     stricken. The evidence that is part of the record supports the
13
     conclusion that Young was given his Miranda rights and reminded
14
     that the rights still applied at the beginning of each interview,
15
     and that he did not invoke his rights to counsel or to remain
16
     silent at any time during the interviews. A change in location and
17
     interrogator does not necessarily require re-administration of
18
     Miranda warnings, particularly where one interrogator remained
19
     constant. United States v. Andaverde, 64 F.3d 1305, 1312–13 (9th
20
     Cir.    1995)   (“Certainly,      the       two    interrogations   were    so
21
     interconnected in time, subject matter, and by [one officer’s]
22
     presence that [the defendant] must have known that his rights had
23
     not materially changed simply because he had been moved into a
24
     different    room   and   faced    a    new       interrogator.”)   There   is
25
     additionally no bright-line rule as to the amount of time a Miranda
26
     warning remains valid, but warnings have been found still to be
27
     valid even for interviews conducted the next day. See United States
28


                                            19
 1   v. Rodriguez-Preciado, 399 F.3d 1118, 1128-30 (9th Cir.), amended,

 2   416 F.3d 939 (9th Cir. 2005).    While here the interviewers, topic,

 3   and, at one point, location changed, the interviews occurred close

 4   in time in a single day over a nine-hour period, Detective Thowsen

 5   was present at all of the interviews, and Young was continuously

 6   in custody the entire time. On several occasions, Young was asked

 7   if he understood his rights, and he indicated that he did. Thus,

 8   “there were no intervening events which might have given [Young]

 9   the impression that his rights had changed in a material way.”

10   Rodriguez-Preciado, 399 F.3d at 1129.

11        In addition, none of the record evidence supports a finding

12   that Young was coerced into confessing. It was Young himself who

13   initiated the last discussion, in which he confessed, with a stated

14   desire to tell the truth. The transcript reflects that it was Young

15   who sought to obtain a deal from the State. Nothing in the

16   transcripts   of   any   of   Young’s   interviews   suggest   Young’s

17   confession was involuntary.

18        Young agrees that state court factual findings are generally

19   entitled to deference, but he points to two exceptions: (1) where

20   the state court does not allow the defendant to present evidence;

21   and (2) where the state court fails to consider and weigh relevant

22   evidence. Taylor, 366 F.3d at 1001. Young asserts that by allowing

23   him to represent himself, despite the fact that he should not have

24   been allowed to do so, and then striking his testimony, the state

25   court failed to allow and consider relevant evidence on Young’s

26   claim.

27        The court does not find Young’s contention persuasive. The

28   state court did allow Young to present evidence, but ultimately


                                       20
 1   struck the evidence because Young refused to submit to cross

 2   examination. This was a proper exercise of the court’s discretion.

 3   United    States    v.    Panza,     612    F.2d    432,   438    (9th   Cir.   1979)

 4   (“Historically the trial court’s discretion has included the power

 5   to strike the testimony of a witness who improperly refuses to

 6   answer questions on cross-examination.”); see also Williams v.

 7   Borg, 139 F.3d 737, 740-43 (9th Cir. 1998).

 8        Even     if   the   state      court    findings      were   not    entitled   to

 9   deference and Young’s testimony was made a part of the record and

10   credited by the court, Young still would not be entitled to relief.

11   Relief is available “only if the … court ha[d] grave doubt about

12   whether [the admission of his confession] had substantial and

13   injurious effect or influence in determining the jury’s verdict.”

14   Davis    v.   Ayala,     135   S.   Ct.     2187,   2197-98,      (2015)   (internal

15   quotation marks omitted). The error must be harmless beyond a

16   reasonable doubt. Arizona v. Fulminante, 499 U.S. 279, 295 (1991).

17           The court must exercise extreme caution before determining

18   admission of a full confession was harmless. Id. at 296. Here, the

19   evidence      of   Young’s     guilt      was    overwhelming.     Three    separate

20   witnesses testified that Young confessed to his involvement in the

21   murders. To Hart, Young provided a detailed description of the

22   particulars of the murders. These details were also corroborated

23   by the physical evidence recovered from the Terra Linda and Everman

24   homes and by the testimony of the other witnesses. In light of

25   this evidence, the court concludes that even if the admission of

26   the confession was in error, Young would not be entitled to relief,

27   because any such error was harmless beyond a reasonable doubt.

28


                                                 21
 1          As Young is not entitled to relief on his sole remaining

 2   claim, the petition will be denied.

 3     III. Motion for Evidentiary Hearing

 4          Young has filed a motion for evidentiary hearing to develop

 5   his claim of mental illness, which relates to both the question of

 6   equitable tolling and to cause for his procedural default. Because

 7   the court has elected to resolve the petition on the merits, it

 8   need    not     reach   these     procedural      issues,    and   therefore     an

 9   evidentiary hearing is not warranted.              The motion for evidentiary

10   hearing is therefore DENIED.

11     IV.     Certificate of Appealability

12          In order to proceed with an appeal, Young must receive a

13   certificate of appealability. 28 U.S.C. § 2253(c)(1); Fed. R. App.

14   P. 22; 9th Cir. R. 22-1; Allen v. Ornoski, 435 F.3d 946, 950-951

15   (9th Cir. 2006); see also United States v. Mikels, 236 F.3d 550,

16   551-52 (9th Cir. 2001). Generally, a petitioner must make “a

17   substantial showing of the denial of a constitutional right” to

18   warrant a certificate of appealability. Allen, 435 F.3d at 951; 28

19   U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483-84

20   (2000). “The petitioner must demonstrate that reasonable jurists

21   would find the district court’s assessment of the constitutional

22   claims debatable or wrong.” Allen, 435 F.3d at 951 (quoting Slack,

23   529 U.S. at 484). In order to meet this threshold inquiry, Young

24   has the burden of demonstrating that the issues are debatable among

25   jurists    of    reason;       that   a   court   could     resolve   the    issues

26   differently;      or    that    the   questions    are    adequate    to    deserve

27   encouragement to proceed further. Id.

28


                                               22
 1          The court has considered the issues raised by Young, with

 2   respect to whether they satisfy the standard for issuance of a

 3   certificate of appealability and determines that none meet that

 4   standard. Accordingly, Young will be denied a certificate of

 5   appealability.

 6     V.     Conclusion

 7          In accordance with the foregoing, IT IS HEREBY ORDERED that

 8   the second amended petition (ECF No. 32) is DENIED, and this action

 9   is DISMISSED WITH PREJUDICE.

10          IT IS FURTHER ORDERED that Young is DENIED a certificate of

11   appealability.

12          IT IS FURTHER ORDERED that Young’s motion for evidentiary

13   hearing (ECF No. 77) is DENIED.

14          The Clerk of Court shall enter final judgment accordingly and

15   CLOSE this case.

16          IT IS SO ORDERED.

17          DATED: This 31st day of March, 2020.
18

19                                   ____________________________
                                     UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28


                                       23
